REYNOLDS, P. J.
This is the second appeal in this case. The petition in the case and the agreement between respondent’s decedent and the Trust Company, as well as the answer of appellant, are set out in full in the report of the case 'when previously before us and will be found under the title O ’Connell, Admr. v. Mercantile Trust Company, St. Louis Transit Company et al., Respondents, 148 Mo. App. 416, 128 S. W. 30. The cause coming on for trial, after having been remanded, defendants Slevin and Palmer were duly brought into court by publication and not appearing, judgment by default having been entered, the court entered final judgment eliminating them from any interest in the trust fund. The former judgment in favor of the Transit Company was confirmed. . Judgment went against the appellant Young, the remaining inter-pleader. At this last trial, the circuit court found against this interpleader and awarded the fund, less certain deductions for costs and allowances, to the administrator of Kate O’Connell. From this, after interposing a motion for new trial, the interpleader, Young, has duly perfected appeal to this court.
We said when the case was here before that under the agreement the interpleader was entitled to have payment of the judgment he held, provided that at the time when payment was due, it was a valid and subsisting judgment. The trial court has found that it is not a subsisting judgment.
We see no reason to disturb the judgment of the learned, trial court. Interpreting the trust agreement in its spirit as well as its legal effect, we hold that the *401object of that was to protect the purchaser of the property against the liens of these judgments, Kate O’Connell and her husband having sold certain lots on which these judgments were then supposed to be a lien, and desiring to guarantee the purchaser against liability on these judgments. While by that agreement the O’Connells guaranteed to protect this property against these liens, and they are noted as liens against the property, by the payment of these judgments recited in it, the holders of these judgments were not parties to this agreement. In law as in fact it was a contract with the purchaser of the lots to protect these lots against these judgments. In short, we do not think that this was a contract made with one for the benefit of another. As to the claim of appellant that the judgment rendered in the justice’s court in favor of the assignor of the appellant is a lien, it is tó be noted that it had been rendered over five years before the institution of the suit. It had expired as a lien three years after its rendition, and thereafter, and before this action was commenced and without revivor of the judgment, the judgment debtor had parted with her interest in the property.
At the present trial appellant introduced an agreement which had been entered into between the Fidelity & Deposit Company of Maryland and Kate O’Connell, which is to the effect that in consideration of the Fidelity Company signing as co-surety with Kate O’Connell on a replevin bond, she agreed to hold the Fidelity & Deposit Company harmless and to indemnify it against all loss or damage accruing by reason of it having signed that bond. The appellant Young, as appears by the evidence at the last trial, was a mere agent and representative of the Fidelity & Deposit Company and as such assignee of the judgment, holding it in trust for the Fidelity & Deposit Company. As we understand the record the court excluded this re*402ceipt when first offered but appears afterwards to have admitted it. "We think its exclusion was proper, as we are unable to understand how it is at all relevant or material to the issues in this case.
The judgment of the circuit court is affirmed.
Nortoni and Caulfield, JJ., concur.